IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ANTOINE DANIELLE                       NOT FINAL UNTIL TIME EXPIRES TO
PEARSON,                               FILE MOTION FOR REHEARING AND
                                       DISPOSITION THEREOF IF FILED
      Petitioner,
                                       CASE NO. 1D16-1799
v.

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed June 8, 2016.

Petition for Habeas Corpus -- Original Jurisdiction.

William Mallory Kent of The Law Office of William Mallory Kent, Jacksonville, for
Petitioner.

Pamela Jo Bondi, Attorney General, Tayo Popoola and Thomas H. Duffy, Assistant
Attorneys General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is denied.

LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.